Citation Nr: 1116325	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for alcohol dependence and abuse.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety neurosis, and depression.  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973 and from October 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Procedural History

For purposes of clarification, this is not a reopened claim on appeal from a July 2007 rating action as has been characterized by the RO in the Statement of the Case issued in July 2009.  The claim on appeal arises from a February 2006 rating decision, following which timely and valid notice of disagreements were filed in late February 2006 and again in January 2007 (albeit with an incorrect date of the rating action denying service connection for PTSD recorded).  Subsequently, a statement of the case was issued in July 2009, and a timely substantive appeal was filed in August 2009.

In the February 2006 rating decision, and subsequently throughout the pendency of this appeal, the Veteran's service connection claims have been adjudicated as separate claims for PTSD and for a psychiatric disorder other than PTSD, to include major depression.  However, as the Veteran essentially is seeking service connection for a psychiatric disorder, which has been variously diagnosed over time, the Board finds that the claim should be classified as one of service connection for a psychiatric disorder, to include PTSD, a generalized anxiety disorder, and a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the grant of service connection for any specifically diagnosed psychiatric disorder, as is the case here, effectively precludes the grant of service connection and receipt of compensation for any other diagnosed psychiatric condition.  In this regard, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  

To the extent that it could be argued that a claim for alcohol dependence and abuse also denied in the February 2006 may be considered a component of the service connection claim for a psychiatric disorder, the Veteran's representative has requested that this claim be withdrawn (March 2010).  As such that claim will be formally dismissed herein.


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision, the Veteran and his representative withdrew the appeal pertaining to the service connection claim for alcohol dependence and abuse.

2.  The Veteran's lay accounts of experiencing military sexual trauma during service are corroborated by credible lay evidence and service treatment records (STRs) indicative of behavioral changes.

3.  VA psychiatrists and personnel associated with the Trauma Recovery Program have diagnosed the Veteran as having PTSD as a result of an in-service stressor involving military sexual trauma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the service connection claim for alcohol dependence and abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder, specifically PTSD based on military sexual trauma, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(4), 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement provided in March 2010, the Veteran's representative indicated that she wished to withdraw the service connection claim for alcohol dependence and abuse, on appeal from a February 2006 rating decision and subsequently denied again in a February 2009 rating decision, from appellate consideration.  Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it is dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a full grant of the claim for service connection for a psychiatric disorder, there is no reason to discuss how VA has satisfied the VCAA.




Factual Background

In August 2004, the Veteran filed a service connection claim for a psychiatric disorder, claimed as depression.  

The Veteran served on active duty with the United States Army from December 1970 to December 1973, during which time his military occupational specialty (MOS) was as a communications center specialist.  He served a second period of active duty with the United States Navy from October 1974 to December 1977, during which time his military occupational specialty was as a medical assistant.

The STRs dated during the Veteran's first period of service reflect that in March 1972, the Veteran was seen for complaints of being nervous and depressed because of his job, for which a provisional diagnosis of situational depression and anxiety were made.  In November 1972, the Veteran sought reclassification of his MOS in communications due to nervous tension.  At that time, it appears that the classification was not changed.  

STRs dated during the Veteran's second period of service reflect that upon examination of July 1974, psychiatric evaluation was normal.  In August 1977, the Veteran was hospitalized at which time diagnoses of anxiety neurosis, subacute, severe, with episodes of agitated depression and suicidal tendencies; and schizoid personality with psychosexual confusion and obsessive compulsive dynamics, were made.  Following the hospitalization, sexual deviation - homosexuality - was diagnosed and the Veteran was recommended for discharge from service due to unsuitability.  Records dated in September 1977 document complaints of low back and hip pain.  An October 1977 record indicates that the Veteran was seen for a drug evaluation.  At that time, he mentioned that he started drinking at 13, but had increased his drinking since August 1977, to control his anxieties.  The December 1977 separation examination reflects that psychiatric evaluation was normal.  

The file contains a VA examination report of August 1979, at which time the examiner noted that the Veteran had basic elements of personality disorder, and ultimately diagnosed anxiety reaction.   
Also on file is a medical statement from a VA clinical psychologist dated in July 2004.  The statement indicated that the Veteran reported suffering from episodes of depression which started in childhood and continued through adulthood.  It was also noted that the Veteran reported abusing alcohol on a regular basis, beginning when he entered the military.  A history of human immunodeficiency virus (HIV), diagnosed in 1993, was also documented.  Diagnoses of severe, recurrent major depressive disorder without psychotic features, and alcohol dependence, were made. 

On substance abuse assessment conducted by VA in September 2004, the Veteran reported that he had been the victim of emotional, physical and sexual abuse as a child and as an adult.  

The file contains a copy of e-mail correspondence from the Veteran dated in February 2005, in which he reports to the recipient (not affiliated with VA) that while serving on active military duty, he was sexually assaulted and attacked by two male service members without any provocation on his part.  

Duty to assist and stressor development letters relating to the PTSD claim based on personal trauma were issued in July and October 2005.  In a statement provided in October 2005, the Veteran indicated that a rape by two male military servicemen occurred in October 1977, on his 25th birthday when he was stationed at in San Francisco, CA.  The Veteran described the attackers as much stronger and larger than he was, and indicated that he was the victim of repeated rapes by both of them which caused internal and external bleeding, bruises and scratches.  The veteran indicated that as he was a medical technician, he treated the injuries himself (including sores on his mouth) and did not report the incident during service, but did request a transfer.  

A VA psychiatric record dated in October 2005 indicates that the Veteran reported having intrusive thoughts and nightmares of the reported sexual assault in service.  Impressions of alcohol abuse, in remission; depression secondary to HIV; and rule out PTSD secondary to sexual assault, were made.  

In February 2006, the Veteran underwent neuropsychiatric evaluation, an addendum to which was issued in March 2006.  At that time, the Veteran gave an account of the attack during service on his 25th birthday and indicated that not only did this event traumatize him, but it also resulted in him contracting herpes.  The examiner indicated that it was difficult to make a definitive PTSD diagnosis due to validity issues on testing and inconsistencies in the clinical interview and review of clinical records and acknowledged that the Veteran might have some cognitive defects possibly due to HIV.  Diagnoses of recurrent major depressive disorder; alcohol dependence (with 1 1/2 years of sobriety); and rule out PTSD with delayed onset, were diagnosed,  The Veteran's stressors were identified as HIV and complications due to sexual trauma.   

The file contains a February 2007 medical statement from a VA staff psychiatrist, and a VAMC Director of the Trauma Recovery Program.  The statement indicated that the Veteran had been followed since November 2006, and had been diagnosed with PTSD with associated symptoms including: nightmares, flashbacks; social isolation and chronic insomnia.  

The file contains a lay statement of W.T., who reported that he had known the Veteran for over 25 years.  W.T. indicated that early on, the Veteran had shared the horrific details of rapes which occurred during his period of service.  The author also mentioned that as his roommate, he had first-hand knowledge that the Veteran suffered from symptoms including: flashbacks, panic attacks, anger, severe depression, and suicidal thoughts, resulting from military sexual trauma.  

Also on file are lay statements of March and September 2007, authored by the Veteran's brother.  The author reported that shortly after discharge from the Navy in 1977, his brother (the Veteran) told him about being raped by two men shortly prior to his discharge, initially providing limited detail and later, providing graphic and explicit details.  The Veteran's brother stated that the Veteran reported that he did not report this incident due to threats made by the perpetrators, and since he believed that the Navy might not believe him or protect him from further harm.  

A QTC evaluation was conducted in February 2008 by a Board Certified psychiatrist, primarily to assess the Veteran's competency.  At that time, the report indicated that the Veteran's symptoms began in 1977, chronically persisting since that time.  The reports of military sexual trauma were not discussed.  Major depressive disorder and alcohol abuse due to major depressive disorder were diagnosed.  The examiner concluded that the Veteran was not mentally capable of managing benefit payments in his own interest. 

The file contains a June 2008 medical statement from a VA staff psychiatrist with the Trauma Recovery Program.  He indicated that he was the Veteran's treating psychiatrist and had been since November 2006.  The statement indicated that the Veteran was been treated for diagnosed major depressive disorder and PTSD, secondary to trauma occurring in service.  It was mentioned that the Veteran gave a 30-year history of symptoms of anxiety and depression.  The psychiatrist also referenced a service treatment record of August 1977, indicating that anxiety neurosis had been diagnosed, with episodes of agitated depression and suicidal ideation.  

An evaluation was conducted by a private psychiatrist in May 2009.  At that time, the Veteran gave a history of military sexual trauma during active service with the United States Navy.  The Veteran reported that his symptoms began in 1977.  The examiner made a specific finding to the effect that the Veteran was a reliable historian.  Depressive disorder was diagnosed and the examiner indicated that the Veteran had a substance abuse disorder which was a separate and distinct entity from the depressive disorder.  The examiner indicated that the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD were not met, explaining that the Veteran's PTSD stressors were uncertain and were only coming to light after many years of treatment for depression.  In an addendum provided after review of the STRs, the examiner indicated that currently diagnosed depressive disorder was less likely than not related to the mental disorder treated in August 1977, explaining that depression and dysthymic disorder were pre-existent, with suicidal overtures in childhood.

In February 2010, the Veteran's treating VA psychiatrist presented another statement, indicating that in his clinical opinion, the Veteran's diagnosed PTSD were the result of a traumatic assault in service.  The psychiatrist also noted that the Veteran had given a 30-year history of anxiety and depression and pointed out that this was supported by the STRs, which were reviewed.  It was further noted that the depression and anxiety described in the STRs was consistent with depression and PTSD which the psychiatrist had observed in the Veteran and for which he was receiving current treatment.   

Analysis

The Veteran essentially contends that he developed a psychiatric disorder, specifically PTSD, as a result of his experiences in service.  Specifically, he states that he was sexually assaulted during service in 1977 on his 25th birthday, just prior to his discharge later that year. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f). The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  However, VA has indicated that these regulatory changes do not apply in cases where service connection for PTSD is sought as due to personal assault.  See VBA Training Letter 10-05.

In this case, the Veteran's PTSD claim is based on an alleged in-service personal assault.  Because of the personal and sensitive nature of a personal assault, many incidents are not officially reported.  This creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events a veteran has alleged.  Therefore, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f).

A PTSD claim based upon personal assault also involves different considerations. If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than the Veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2010).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2010).


VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.
 
It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Having considered all the evidence of record in light of the regulations noted above, the Board finds that with the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for a psychiatric disorder, specifically PTSD.

Initially, the Board notes that since 2004, diagnoses of both depressive disorder and PTSD have been made, with some discrepancy involving which is the appropriate diagnostic designation of the Veteran's psychiatric disorder.  Upon private evaluations of 2008 and 2009, it was determined that the criteria for a DSM-IV diagnosis of PTSD were not met and instead, major depressive disorder was diagnosed.  However, the Veteran's VA treating team, which includes staff psychiatrists and personnel from the Trauma Recovery Program, have consistently and repeatedly recognized and diagnosed the Veteran's condition as PTSD since at least 2006.  

In Cohen v. Brown, the CAVC held that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  10 Vet. App. 128, 140 (1997).  As such, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Id.  Accordingly, the Board has no reason to question the validity of the PTSD diagnosis made by VA medical personnel with specialized psychiatric training, and accepts this as evidence of a current diagnosis, a required element under 38 C.F.R. § 3.304(f), for the establishment of service connection for PTSD.   

The Veteran's STRs and personnel records do not contain either a diagnosis of PTSD or evidence specifically corroborating the Veteran's claimed in-service personal assaults/sexual trauma.  Mindful of the Court's holding in Patton v. West, 12 Vet. App. 272, 277 (1999), the Board will turn its attention to other evidence of record in determining whether the evidence of record supports the Veteran's claim of an in-service personal assault.

The Veteran's attorney (August 2009 VA Form 9) has urged that the Board consider evidence of behavioral changes in service.  In this regard, evidence reflects that around the August/September 1977 time frame, the Veteran was treated for anxiety neurosis and suicidal thoughts, manifestations not treated previously, aside from treatment for anxiety on one other occasion, 5 years earlier.  Significantly, the Veteran has reported that the rapes that took place in service occurred in the August/September 1977 time frame.  There are also indications that the Veteran had a substance abuse problem during his second period of service, escalating in the August to October 1977 time frame, and chronically continuing thereafter.  The STRs also contain entries dated in September 1977 documenting back and hip injuries, which could be consistent with residuals of military sexual trauma and attacks of a very forceful nature, as described by the Veteran. 


In addition to the medical evidence outlined above, the record contains a great deal of lay evidence in support of the Veteran's claim.  The Veteran has provided numerous statements regarding his in-service trauma, presenting significant detail of such event in statements provided in 2005.  The file also contains a February 2007 statement from a close and long-term friend, indicating that the Veteran confided to him details of the rapes in service many years earlier.  Significantly, also on file are lay statements from the Veteran's brother authored in 2007, indicating that shortly after his discharge from service in 1977, the Veteran had reported that he had been raped in service by two men shortly prior to his discharge, initially providing limited detail and later, providing graphic and explicit details.  The Veteran's brother also stated that the Veteran reported that he did not report this incident due to threats made by the perpetrators, as since he believed that the Navy might not believe him or protect him from further harm.  The Board has no reasons to question or dispute the credibility of the information provided in these lay accounts.  

Upon consideration of the STRs, post-service evidence and lay statements on file, the Board finds sufficient evidence, to include corroborating evidence, indicating that the Veteran experienced military sexual trauma during service.

Finally, the Board notes that the Veteran has been diagnosed with PTSD which has been linked to military sexual trauma.  In statements dated in February 2007, June 2008 and February 2010, VA staff and psychiatrists associated with the Trauma Recovery Program have consistent and repeatedly provided clinical opinions to the effect that the Veteran's diagnosed PTSD was the result of a traumatic assault in service.  His treating VA psychiatrist has also pointed out that the Veteran has a 30-year history of anxiety and depression, which is supported by the STRs, which were reviewed and has observed that depression and anxiety described in the STRs was consistent with depression and PTSD for which the Veteran was currently being treated.  

The Board recognizes that there is no evidence of these events noted in the Veteran's service records.  However, it is not unusual to lack in-service documentation of such events.  In this case, other evidence such as indications of behavioral changes in service and credible lay statements have assisted in reaching an equitable decision in this case.  Considering the diagnosis of PTSD based on the Veteran's corroborated stressor, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder, specifically PTSD as a result of military sexual trauma, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal concerning the service connection claim for alcohol dependence and abuse is dismissed.

Service connection for a psychiatric disorder, specifically PTSD, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


